DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 0038, line 5 delete “101b” and replace it with --101a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11, 13-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renehan (US 6,215,277).
With respect to claim 1, Renehan discloses a charging system for a vehicle, the system comprising: an alternator configured to generate electric power from a rotation output of an engine (alternator 14, figure 1), wherein the alternator is configured to alternately output at least a low charge voltage to charge a low voltage storage device (low voltage battery 16) and a high charge voltage to charge a high voltage storage device (high voltage battery 18); a switch configured to switch between at least a first switch position connecting the alternator to the low voltage storage device and a second 
With respect to claim 2, Renehan discloses the system of claim 1, wherein the high voltage storage device is a 48 volt battery and the low voltage storage device is a 12 volt battery.  Col. 4, lines 28-35 discloses a 12V battery and a 42 Volt batteries or that the batteries can have different voltages, as is well known in the art.
With respect to claim 3, Renehan discloses the system of claim 2, wherein the 12 volt battery powers a starter for the engine and the 48 volt battery powers a house load on the vehicle.  Figure 1 discloses that the batteries power a starter and loads 20 and 22.
With respect to claim 4, Renehan discloses the system of claim 1, wherein the controller controls operation of the alternator between a high voltage mode and a low voltage mode by changing a regulation setpoint of the alternator.  Renehan discloses that the controller causes regulator 28 control the alternator to provide a high voltage or a low voltage.

With respect to claims 8, 11, 15, 19, Renehan discloses the system of one of the claims, wherein the controller is configured to switch between the high voltage mode and the low voltage mode based on at least one of an engine RPM of the engine, an alternator temperature, and a charge level of the low voltage storage device or the high voltage storage device (col. 5 lines 1-56 discloses controlling the alternator to provide a high or low charge based on charge of the batteries).
With respect to claim 13, Renehan discloses a method of controlling a variable voltage charging system on a vehicle, the variable voltage charging system comprising an alternator (alternator 14) configured to alternately output at least a low charge voltage to charge a low voltage storage device (low voltage battery 16)  and a high charge voltage to charge a high voltage storage device (high voltage battery 18) and a switch configured to switch between at least a first switch position connecting the alternator to the low voltage storage device and a second switch position connecting the alternator to the high voltage storage device (switch 24 connects the alternator 14 to either of the batteries 16 and 18), the method comprising: operating the alternator and the switch in a low voltage mode to charge the low voltage storage device, wherein the alternator outputs the low charge voltage and the switch is in the first position (controller .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renehan (US 6,215,277) in view of Clark et al. (US 2012/0013310).
With respect to claims 9, 16, 20, Renehan discloses the system of one of the claims; except for, wherein the controller is configured to operate the alternator and the switch in the low voltage mode when the engine RPM is at idle and to operate the alternator and the switch in the high voltage mode when the engine RPM is above a threshold RPM.
Clark discloses a voltage regulator to control the operation of the alternator/set point voltage based on the acceleration of the vehicle (vehicle RPM), paragraph 0029.

 With respect to claims 10, 17, Renehan discloses the system of one of the claims; except for, a temperature sensor configured to sense the alternator temperature, wherein the controller is configured to switch from the low voltage mode to the high voltage mode if the alternator temperature exceeds a high temperature threshold.
Clark discloses a temperature sensor 50 providing inside alternator 16 and controlling operation of the alternator based on the temperature of the alternator, paragraphs 0007, 0028.
It would have been obvious to a person having ordinary skill in the art to have modify Renehan and include an alternator temperature as disclosed by Clark, for the purpose of regulating the voltage output of the alternator based on its temperature, for example (paragraph 0028).
With respect to claim 12, Renehan discloses the system of claim 8; except for, wherein in the low voltage mode the controller is configured to reduce an excitation current setpoint of the alternator based on at least one of engine RPM and alternator temperature to protect from overheating.  Note that Renehan discloses controlling the alternator 14 based on battery voltage.

It would have been obvious to a person having ordinary skill in the art to have modify Renehan and include an alternator temperature as disclosed by Clark, for the purpose of regulating the voltage output of the alternator based on its temperature (and thus avoid overheating), for example (paragraph 0028).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renehan (US 6,215,277) in view of Zook et al. (US 2017/0077853).
With respect to claim 5, Renehan discloses the system of claim 4; except for, wherein the controller is configured to send a command via a local interconnect network (LIN) bus to the alternator to change its regulation setpoint.  Note that Renehan discloses a communication network via busses 36 and 38.
Zook discloses a LIN bus for communicating data to/from a controller 112.
It would have been obvious to a person having ordinary skill in the art to have modify Renehan and include the LIN communication protocol as disclosed by Zook for the purpose of using a well know communication protocol that meets the communication needs of the system, for example

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836